Case 1:17-cr-O0686-LAK Document 322 Filed 05/01/19 Page 1 of 3

WILLKIE FARR & GALLAGHER up 787 Seventh Avenue

New York, NY 10019-6099
Tel: 212 728 8000
Fax: 212 728 8114

 

 

 

 

 

 

 

USDC SDNY
| DOCUMENT
ELECTRONICALLY FILED
April 30, 2019 || DOC #: |
i
BY EMAIL a lc ———

 

as

 

The Honorable Lewis A. Kaplan

 

 

 

United States District Court for the SRE KARE Aap cotapacsue..
Southern District of New York JUDGE KAPLAN'S UnAVIBERS
Room 1940

500 Pear! Street

New York, NY 10007

Re: — _ United States v. James Gatto, et al. (Case No. 17-CR-686)

Dear Judge Kaplan:

[represent Defendant James Gatto in the above-captioned matter, Mr. Gatto’s current
conditions of release restrict his travel to the Southern and Eastern Districts of New York, the Western
District of Washington, the District of Oregon, and the District of New Jersey, except upon application
to the Court. Mr. Gatto now respectfully requests the Court’s permission to travel to the Los Angeles,
California area from May 6-8, 2019, and to Chicago from May 14-17, 2019, in connection with
potential employment opportunities. PreTrial Services has approved the travel request and the
Government has informed us that they have ne objection.

Mr. Gatto respectfully requests that the Court permit him to make this trip,

Respectfully submitted,

MEMO ENDORSED £. Conn

Case A Donnelly
C df
SO ORDERED Woe
lL lr. Ua

LEWIS A. KAPLAN Usps |

New I | Wastineton Houston Panis Lonpon Frankrurt Brusstas Miran Rome
in alliance with Dickson Minto W.S., London and Edinburgh

 

 
Case 1:17-cr-O0686-LAK Document 322 Filed 05/01/19 Page 2 of 3

29318149,1

ce; (by email)

William W. Wilkins

Mark C. Moore

Andrew A. Mathias

(Counsel for Defendant Mer! Code)

Steven Haney
(Counsel for Defendant Christian Dawkins)

Edward Diskant

Robert Boone

Noah Solowiejezyk

Aline Flodr

Eli Mark

(U.S. Department of Justice)
Case 1:17-cr-O0686-LAK Document 322 Filed 05/01/19 Page 3 of 3

U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvio J. Mallo Building
One Saint Andrew's Plaza
New York, New York 10007

April 30, 2019

 

‘The Honorable Lewis A. Kaplan
ANY

United States District Judges ~ [Fs i ie (fs i Wi e

Southern District of New York [) eee
Daniel Patrick Moynihan U.S. Courthouse \ ae :
500 Pearl Street \ BPR obs i

New York, New York 10007

 

 

3E KAPLAN S CHANIBERS
Re: United States v. James Gatto et al., 17 Cr. 686 (LAP OE We set

 

 

Dear Judge Kaplan:

The Government writes in connection with the application of defendant James Gatto to
travel to Los Angeles, California from May 6 to May 8, 2019, and to Chicago from May 14 to
May 17, 2019, in connection with potential employment opportunities. The defendant, through
counsel, has informed the Government that he has notified and obtained the permission of his
pretrial services officer for the proposed travel, and in light of that, the Government similarly has
no objection to the request.

Respectfully submitted,

ROBERT S. KHUZAMI
Attorney for the United States, Acting Under
Authority Conferred by 28 U.S.C, § 515

By: Ist
Edward B. Diskant/Noah Solowiejezyk/
Eli J. Mark/Aline R. Flodr
Assistant United States Attorneys
(212) 637-2294/2473/243 1/1110

Cc: Defense counsel (by email)

 
